

 
EXHIBIT 10.29
 
 
GUARANTY AND PLEDGE AGREEMENT
 
GUARANTY AND PLEDGE AGREEMENT (this “Agreement”), dated as of June 30, 2005,
among FemOne, Inc., a Nevada corporation (the “Company”), Ray Grimm, Jr. (the
“Pledgor”), and the pledgees signatory hereto and their respective endorsees,
transferees and assigns (collectively, the “Pledgees”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated the date hereof,
between Company and the Pledgees (the “Purchase Agreement”), Company has agreed
to issue to the Pledgees and the Pledgees have agreed to purchase from Company
certain of Company’s 8% Callable Secured Convertible Notes, due three years from
the date of issue (the “Notes”), which are convertible into shares of Company’s
Common Stock, par value $.001 per share (the “Common Stock”). In connection
therewith, Company shall issue the Pledgees certain Common Stock purchase
warrants (the “Warrants”); and
 
WHEREAS, as a material inducement to the Pledgees to enter into the Purchase
Agreement, the Pledgees have required and the Pledgor has agreed (i) to
unconditionally guarantee the timely and full satisfaction of all obligations of
the Company, whether matured or unmatured, now or hereafter existing or created
and becoming due and payable (the “Obligations”) to the Pledgees, their
successors, endorsees, transferees or assigns under the Transaction Documents
(as defined in the Purchase Agreement) to the extent of the Collateral (as
defined in Section 5 hereof), and (ii) to grant to the Pledgees, their
successors, endorsees, transferees or assigns a security interest in the number
of shares of Common Stock currently owned by the Pledgor as set forth below the
Pledgor’s signature on the signature page hereto (collectively, the “Shares”),
as collateral security for the Obligations, such Shares having been already
pledged by the Pledgor to the Pledgees, pursuant to the Guaranty and Pledge
Agreement, dated as of July 23, 2004, by and among the same parties hereto, as
security for the timely and full satisfaction of the obligations of the Company
due and payable to the Pledgees pursuant to prior financing documents by and
between the Company and the Pledgees. Terms used and not defined herein shall
have the meaning ascribed to them in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants contained herein, the parties hereby agree as follows:
 
1. Guaranty. To the extent of the Collateral, the Pledgor hereby absolutely,
unconditionally and irrevocably guarantees to the Pledgees, their successors,
endorsees, transferees and assigns the due and punctual performance and payment
of the Obligations owing to the Pledgees, their successors, endorsees,
transferees or assigns when due, all at the time and place and in the amount and
manner prescribed in, and otherwise in accordance with, the Transaction
Documents, regardless of any defense or set-off counterclaim which the Company
or any other person may have or assert, and regardless of whether or not the
Pledgees or anyone on behalf of the Pledgees shall have instituted any suit,
action or proceeding or exhausted its remedies or taken any steps to enforce any
rights against the Company or any other person to compel any such performance or
observance or to collect all or part of any such amount, either pursuant to the
provisions of the Transaction Documents or at law or in equity, and regardless
of any other condition or contingency. The Pledgor shall have no obligation
whatsoever to the Pledgees beyond the Collateral pledged for the Obligations set
forth herein.
 


--------------------------------------------------------------------------------



2. Waiver of Demand. The Pledgor hereby unconditionally: (i) waives any
requirement that the Pledgees, in the event of a breach in any material respect
by the Company of any of its representations or warranties in the Transaction
Documents, first make demand upon, or seek to enforce remedies against, the
Company or any other person before demanding payment of enforcement hereunder;
(ii) covenants that this Agreement will not be discharged except by complete
performance of all the Obligations to the extent of the Collateral; (iii) agrees
that this Agreement shall remain in full force and effect without regard to, and
shall not be affected or impaired, without limitation, by, any invalidity,
irregularity or unenforceability in whole or in part of the Transaction
Documents or any limitation on the liability of the Company thereunder, or any
limitation on the method or terms of payment thereunder which may now or
hereafter be caused or imposed in any manner whatsoever; and (iv) waives
diligence, presentment and protest with respect to, and notice of default in the
performance or payment of any Obligation by the Company under or in connection
with the Transaction Documents.
 
3. Release. The obligations, covenants, agreements and duties of the Pledgor
hereunder shall not be released, affected or impaired by any assignment or
transfer, in whole or in part, of the Transaction Documents or any Obligation,
although made without notice to or the consent of the Pledgor, or any waiver by
the Pledgees, or by any other person, of the performance or observance by the
Company or the Pledgor of any of the agreements, covenants, terms or conditions
contained in the Transaction Documents, or any indulgence in or the extension of
the time or renewal thereof, or the modification or amendment (whether material
or otherwise), or the voluntary or involuntary liquidation, sale or other
disposition of all or any portion of the stock or assets of the Company or the
Pledgor, or any receivership, insolvency, bankruptcy, reorganization, or other
similar proceedings, affecting the Company or the Pledgor or any assets of the
Company or the Pledgor, or the release of any property from any security for any
Obligation, or the impairment of any such property or security, or the release
or discharge of the Company or the Pledgor from the performance or observance of
any agreement, covenant, term or condition contained in or arising out of the
Transaction Documents by operation of law, or the merger or consolidation of the
Company, or any other cause, whether similar or dissimilar to the foregoing.
 
4. Subrogation.
 
(a) Unless and until complete performance of all the Obligations to the extent
of the Collateral, the Pledgor shall not be entitled to exercise any right of
subrogation to any of the rights of the Pledgees against the Company or any
collateral security or guaranty held by the Pledgees for the payment or
performance of the Obligations, nor shall the Pledgor seek any reimbursement
from the Company in respect of payments made by the Pledgor hereunder.
 
(b) In the event that the Pledgor shall become obligated to perform or pay any
sums hereunder, or in the event that for any reason the Company is now or shall
hereafter become indebted to the Pledgor, the amount of such sum shall at all
times be subordinate as to lien, time of payment and in all other respects, to
the amounts owing to the Pledgees under the Transaction Documents, and the
Pledgor shall not enforce or receive payment thereof until all Obligations due
to the Pledgees under the Transaction have been performed or paid. Nothing
herein contained is intended or shall be construed to give to the Pledgor any
right of subrogation in or under the Transaction Documents, or any right to
participate in any way therein, or in any right, title or interest in the assets
of the Pledgees.
 
2

--------------------------------------------------------------------------------



5. Security. As collateral security for the punctual payment and performance,
when due, by the Company of all the Obligations, the Pledgor hereby pledges
with, hypothecates, transfers and assigns to the Pledgees all of the Shares and
all proceeds, shares and other securities received, receivable or otherwise
distributed in respect of or in exchange for the Shares, including, without
limitation, any shares and other securities into which such Shares may be
convertible or exchangeable (collectively, the “Additional Collateral” and
together with the Shares, the “Collateral”). Within five (5) days from the date
of this Agreement, the Pledgor shall deliver to the Pledgees the certificate(s)
representing the Shares, stamped with a bank medallion guarantee, along with a
stock transfer power duly executed in blank by the Pledgor, to be held by the
Pledgees as security. Any Collateral received by the Pledgor on or after the
date hereof shall be immediately delivered to the Pledgees together with any
executed stock powers or other transfer documents requested by the Pledgees,
which request may be made at any time prior to the date when the Obligations
shall have been paid and otherwise satisfied in full.
 
6. Voting Power, Dividends, Etc. and other Agreements.
 
(a) Unless and until an Event of Default (as set forth in Section 7 hereof) has
occurred, the Pledgor shall be entitled to:
 
(i) Exercise all voting and/or consensual powers pertaining to the Collateral,
or any part thereof, for all purposes;
 
(ii) Receive and retain dividends paid with respect to the Collateral; and
 
(iii) Receive the benefits of any income tax deductions available to the Pledgor
as a shareholder of the Company.
 
(b) The Pledgor agrees that it will not sell, assign, transfer, pledge,
hypothecate, encumber or otherwise dispose of the Collateral unless and until it
is released by the Pledgees pursuant hereto.
 
(c) The Pledgor and the Company jointly and severally agree to pay all costs
including all reasonable attorneys’ fees and disbursements incurred by the
Pledgees in enforcing this Agreement in accordance with its terms.
 
7. Default and Remedies.
 
(a) For the purposes of this Agreement, “Event of Default” shall mean:
 
(i) default in or under any of the Obligations after the expiration, without
cure or waiver, of any applicable cure period;
 
3

--------------------------------------------------------------------------------



(ii) a breach in any material respect by the Company of any of its
representations or warranties in the Transaction Documents; or
 
(iii) a breach in any material respect by the Pledgor of any of its
representations or warranties in this Agreement.
 
(b) the Pledgees shall have the following rights upon any Event of Default:
 
(i) the rights and remedies provided by the Uniform Commercial Code as adopted
by the State of New York (the “UCC”) (as said law may at any time be amended);
 
(ii) the right to receive and retain all dividends, payments and other
distributions of any kind upon any or all of the Collateral;
 
(iii) the right to cause any or all of the Collateral to be transferred to its
own name or to the name of its designee and have such transfer recorded in any
place or places deemed appropriate by the Pledgees; and
 
(iv) the right to sell, at a public or private sale, the Collateral or any part
thereof for cash, upon credit or for future delivery, and at such price or
prices in accordance with the UCC (as such law may be amended from time to
time). Upon any such sale the Pledgees shall have the right to deliver, assign
and transfer to the purchaser thereof the Collateral so sold. The Pledgees shall
give the Pledgor not less than ten (10) days’ written notice of its intention to
make any such sale. Any such sale, shall be held at such time or times during
ordinary business hours and at such place or places as the Pledgees may fix in
the notice of such sale. The Pledgees may adjourn or cancel any sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned. In case of any sale of all or any part of the
Collateral upon terms calling for payments in the future, any Collateral so sold
may be retained by the Pledgees until the selling price is paid by the purchaser
thereof, but the Pledgees shall incur no liability in the case of the failure of
such purchaser to take up and pay for the Collateral so sold and, in the case of
such failure, such Collateral may again be sold upon like notice. The Pledgees,
however, instead of exercising the power of sale herein conferred upon them, may
proceed by a suit or suits at law or in equity to foreclose the security
interest and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction, the Pledgor having been
given due notice of all such action. The Pledgees shall incur no liability as a
result of a sale of the Collateral or any part thereof. All proceeds of any such
sale, after deducting the reasonable expenses and reasonable attorneys’ fees
incurred in connection with such sale, shall be applied in reduction of the
Obligations, and the remainder, if any, shall be paid to the Pledgor.
 
4

--------------------------------------------------------------------------------



8. Application of Proceeds; Release. The proceeds of any sale or enforcement of
or against all or any part of the Collateral, and any other cash or collateral
at the time held by the Pledgees hereunder, shall be applied by the Pledgees
first to the payment of the reasonable costs of any such sale or enforcement,
then to reimburse the Pledgees for any damages, costs or expenses incurred by
the Pledgees as a result of an Event of Default, then to the payment of the
principal amount or stated valued (as applicable) of, and interest or dividends
(as applicable) and any other payments due in respect of, the Obligations. The
remainder, if any, shall be paid to the Pledgor. As used in this Agreement,
“proceeds” shall mean cash, securities and other property realized in respect
of, and distributions in kind of, the Collateral, including any thereof received
under any reorganization, liquidation or adjustment of debt of any issuer of
securities included in the Collateral.
 
9. Representations and Warranties.
 
(a) The Pledgor hereby represents and warrants to the Pledgees that:
 
(i) the Pledgor has full power and authority and legal right to pledge the
Collateral to the Pledgees pursuant to this Agreement and this Agreement
constitutes a legal, valid and binding obligation of the Pledgor, enforceable in
accordance with its terms.
 
(ii) the execution, delivery and performance of this Agreement and other
instruments contemplated herein will not violate any provision of any order or
decree of any court or governmental instrumentality or of any mortgage,
indenture, contract or other agreement to which the Pledgor is a party or by
which the Pledgor and the Collateral may be bound, and will not result in the
creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of the Pledgor’s properties pursuant to the provisions of such
mortgage, indenture, contract or other agreement.
 
(iii) the Pledgor is the sole record and beneficial owner of all of the Shares;
and
 
(iv) the Pledgor owns the Collateral free and clear of all Liens.
 
(b) The Company represents and warrants to the Pledgees that:
 
(i) it has no knowledge that any of the representations or warranties of the
Pledgor herein are incorrect or false in any material respect;
 
(ii) all of the Shares were validly issued, fully paid and non-assessable; and
 
(iii) the Pledgor is the record holder of the Shares.
 
5

--------------------------------------------------------------------------------



10. No Waiver; No Election of Remedies. No failure on the part of the Pledgees
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Pledgees of any right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein provided are cumulative and are not exclusive of any remedies
provided by law. In addition, the exercise of any right or remedy of the
Pledgees at law or equity or under this Agreement or any of the documents shall
not be deemed to be an election of Pledgee’s rights or remedies under such
documents or at law or equity.
 
11. Termination. This Agreement shall terminate on the date on which all
Obligations have been performed, satisfied, paid or discharged in full.
 
12. Further Assurances. The parties hereto agree that, from time to time upon
the written request of any party hereto, they will execute and deliver such
further documents and do such other acts and things as such party may reasonably
request in order fully to effect the purposes of this Agreement. The Pledgees
acknowledge that they are aware that Pledgor shall have no obligations
whatsoever to the Pledgees beyond the Collateral pledged for the Obligations set
forth herein, and no request for further assurance may or shall increase such
Obligations.
 
13. Miscellaneous.
 
(a) Modification. This Agreement contains the entire understanding between the
parties with respect to the subject matter hereof and specifically incorporates
all prior oral and written agreements relating to the subject matter hereof. No
portion or provision of this Agreement may be changed, modified, amended,
waived, supplemented, discharged, canceled or terminated orally or by any course
of dealing, or in any manner other than by an agreement in writing, signed by
the party to be charged.
 
(b) Notice. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Business Day (as defined in the Purchase Agreement), (ii) the Business Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Agreement later
than 6:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New
York City time) on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier services, or (iv)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows:
 
6

--------------------------------------------------------------------------------




If to the Company:
FemOne, Inc.
 
5600 Avenida Encinas, Suite 130
 
Carlsbad, California 92008
 
Attention: Chief Executive Officer
 
Telephone: (760) 448-2498
 
Facsimile: (760) 931-1304
   
With copies to:
August Law Group, P.C.
 
The Atrium
 
19200 Von Karman Avenue, Suite 500
 
Irvine, California 92612
 
Attention: Kenneth S. August, Esq.
 
Telephone: (949) 752-7772
 
Facsimile: (949) 752-7776
   
If to the Secured Party:
AJW Partners, LLC
 
AJW Offshore, Ltd.
 
AJW Qualified Partners, LLC
 
New Millennium Capital Partners II, LLC
 
1044 Northern Boulevard
 
Suite 302
 
Roslyn, New York 11576
 
Attention: Corey Ribotsky
 
Facsimile: 516-739-7115
   
With copies to:
Ballard Spahr Andrews & Ingersoll, LLP
 
1735 Market Street, 51st Floor
 
Philadelphia, Pennsylvania 19103
 
Attention: Gerald J. Guarcini, Esquire
 
Facsimile: 215-864-8999

 
(c) Invalidity. If any part of this Agreement is contrary to, prohibited by, or
deemed invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
7

--------------------------------------------------------------------------------



(d) Benefit of Agreement. This Agreement shall be binding upon and inure to the
parties hereto and their respective successors and assigns.
 
(e) Mutual Agreement. This Agreement embodies the arm’s length negotiation and
mutual agreement between the parties hereto and shall not be construed against
either party as having been drafted by it.
 
(f) New York Law to Govern. This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to the principals of conflicts of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and Federal
courts sitting in the city of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address in effect for notices to it under this agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.
 








 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Guaranty and Pledge
Agreement to be duly executed by their respective authorized persons as of the
date first indicated above.
 
FEMONE, INC.
 
By:  /s/ Ray W. Grimm, Jr.                                          
Ray W. Grimm, Jr.
Chief Executive Officer
 
 
AJW PARTNERS, LLC
By: SMS Group, LLC
 
By:                                                               
Corey S. Ribotsky
Manager
 
 
AJW OFFSHORE, LTD.
By: First Street Manager II, LLC
 
By:                                                               
Corey S. Ribotsky
Manager
 


AJW QUALIFIED PARTNERS, LLC
By: AJW Manager, LLC
 
By:                                                               
Corey S. Ribotsky
Manager
 
 
NEW MILLENNIUM CAPITAL
PARTNERS, II, LLC
By: First Street Manager II, LLC
 
By:                                                               
Corey S. Ribotsky
Manager
 


[Signatures Continued on Following Page]



9

--------------------------------------------------------------------------------



Pledgor:




/s/ Ray W. Grimm, Jr.                                                     
Ray W. Grimm, Jr.




Number of Shares subject to this pledge: 4,923,845
 
Date such Shares were acquired: September 1, 2003
 
 
10
 